Case 9:21-cr-80026-AMC Document 121 Entered on FLSD Docket 08/25/2021 Page 1 of 2




                              UNITED STATES DISTRICT COURT
                          FOR THE SOUTHERN DISTRICT OF FLORIDA

                                    Case No. 9:21-CR-80026-AMC

  UNITED STATES OF AMERICA

  v.

  ALIREZA HENDIJANI,
        Defendant.
  ______________________________/


                                 SENTENCING MEMORANDUM

      COMES NOW, the Defendant, by and through undersigned counsel, and pursuant to FRCP,
  files this sentencing memorandum, and in support, states:

       1. Defendant pled guilty to count 1 of the Indictment, Conspiracy to possess with intent to
          distribute 400 grams or more of fentanyl and one kilogram or more of heroin. Defendant
          is facing minimum term of imprisonment is 10 years and the maximum term is life, 21
          U.S.C. § 841(b)(1)(A).

       2. Defendant has a total offense level of 33 and a criminal history category of IV, so the
          guideline imprisonment range is 188 months to 235 months.

       3. In the written plea agreement, although not binding on the Court, the Government and
          Defendant agree to recommend a sentence of 210 months with Defendant’s VSOR
          sentences to run concurrent with this case. See case numbers 09:02CR-80054 and 09:19-
          TP-80014-DMM.

       4. This court has discretion to sentence the Defendant concurrently, partially concurrently or
          consecutively to the prior undischarged term of imprisonment to achieve a reasonable
          punishment for the instant offense. See § 5G1.3(d).

       5. Pursuant to § 5G1.3, Application note 4(c), the Commission recommends the sentence
          for the instant offense be imposed consecutively to the sentence imposed for the
          revocation.

       6. When negotiating for a specific sentencing recommendation to the Court, the
          Government and the Defendant took into account the 3553(a) factors and the VSOR
          sentences in recommending 210 months. 210 months is not the bottom of the guidelines,
          which Defendants normally argue for at sentencing. Indeed, many Defendants at
          sentencing ask for a variance or departure, depending on the facts.
Case 9:21-cr-80026-AMC Document 121 Entered on FLSD Docket 08/25/2021 Page 2 of 2




     7. Undersigned contacted AUSA Marton Gyires. He stands by the agreed recommendation
        of 210 months to be served concurrent with the VSOR cases.

     8. Undersigned contacted Probation Officer Frances Weisberg regarding the concurrent vs
        consecutive issue. Probation said they recognize the Commission recommends
        consecutive time for the VSOR cases, but the guidelines are advisory.


               WHEREFORE, Defendant prays this Court sentence him to 210 months
        concurrent with his VSOR cases 09:02CR-80054 and 09:19-TP-80014-DMM.


              I CERTIFY THAT a copy of this motion was filed via CM/ECF this 25th day of
        August, 2021.

                                                   /s/ W
                                                   Grey Tesh
                                                   FL Bar #506176
                                                   Board certified criminal trial lawyer
                                                   515 N. Flagler Dr. Ste P300
                                                   West Palm Beach, FL 33401
                                                   561-686-6886
                                                   gt@greytesh.com
                                                   info@greytesh.com
                                                   Attorney for Alireza Hendijani
